Citation Nr: 1542797	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, status post arthroplasty of the right knee (hereinafter "right knee disability").

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee (hereinafter "left knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1998 and from January 1999 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a Travel Board hearing in January 2011.  A transcript of the hearing is of record.

In July 2014, the Board determined that ratings in excess of 10 percent for the right and left knee disabilities had not been met.  The Veteran appealed the Board's July 2014 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a July 2015 Order, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated and remanded the Board's July 2014 decision to the extent that it denied ratings in excess of 10 percent for the right and left knee disabilities.  

The Court did not disturb the issue of entitlement to service connection for pes planus which the Board granted and the issue of entitlement to service connection for a right shoulder disorder which the Board remanded in May 2014 for further development.  That claim has since been granted in a July 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Joint Motion determined that the Board failed to provide adequate reasons and bases for denying the Veteran's claims for higher disability ratings for the right and left knee by failing to adequately address lay assertions concerning locking, pain and effusion in both knees.  In particular, it was noted that the Veteran's complaints have been documented in VA treatment records as recently as October 2013 and January 2014.  The Veteran was last afforded a VA examination of his knees in November 2012.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner of sufficient expertise to determine the nature and extent of all impairments due to his right and left knee disabilities.  The claims file, to include a copy of this remand, must be provided to the examiner and he or she must indicate review of these items in the examination report.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected right and left knee disabilities including, but not limited to, the Veteran's complaints of locking, pain and effusion.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain. To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

2.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination. See 38 C.F.R. § 3.655 (2014).  If he fails to report for any examination, then this fact should be noted in the claims files and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.
 
3.  Once the above-requested development has been completed, readjudicate the Veteran's claims.  If any of the decisions remain adverse to the Veteran, he and his representative must be provided a SSOC and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




